Citation Nr: 0906951	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-13 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), 
death pension benefits, and accrued benefits based on the 
Veteran's service connected post-traumatic stress disorder, 
evaluated as 70 percent disabling.


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to 
September 1972.  He died in March 2005.  The appellant is the 
Veteran's former spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision letter from the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to DIC, death 
pension benefits, and accrued benefits.  In her April 2007 
substantive appeal, the claimant requested a Video Conference 
hearing.  A Video Conference hearing was scheduled to take 
place in October 2007, and in August 2007 notification in 
that regard was provided to the claimant at the address noted 
in her substantive appeal.  The claimant, however, did not 
appear at the scheduled Video Conference hearing, and no 
request to schedule a new hearing has been made by the 
claimant.


FINDINGS OF FACT

1.  The Veteran and the claimant were married in the State of 
Minnesota in April 1999. 

2.  The Veteran and the claimant did not consistently 
cohabitate after August 2001.

3.  The Veteran and the claimant were divorced by decree of 
the District Court of Minnesota for the Fourth Judicial 
District in June 2002.

4.  The Veteran died in March 2005.

5.  The claimant's application for DIC, death pension 
benefits, and accrued benefits was filed in April 2005.



CONCLUSION OF LAW

The claimant is not a surviving spouse of the Veteran and is 
thus not eligible for an award of DIC, death pension 
benefits, and accrued benefits.  38 C.F.R. §§ 3.3, 3.5, 3.50; 
38 U.S.C.A. §§ 1310, 1541, 1542, 5121.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Applicable laws and regulations

In general, under 38 C.F.R. § 3.50, a "surviving spouse" is 
defined as a person who was the spouse of the veteran at the 
time of the veteran's death, and:  (1) who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and (2) has not remarried or 
has not, since the death of the veteran and after September 
19, 1962, lived with another person of the opposite sex and 
held himself or herself out openly to the public to be the 
spouse of such other person.

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2007); 38 C.F.R. § 3.5 (2008).

Monthly benefits are payable to the surviving spouse of a 
veteran because of the veteran's non-service connected death.  
38 U.S.C.A. § 1541 (West 2007); 38 C.F.R. § 3.3 (2008).

The laws and regulations governing claims for accrued 
benefits state that, upon the death of a veteran, his or her 
lawful surviving spouse may be paid periodic monetary 
benefits to which the veteran was entitled at the time of 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when the veteran died.  38 U.S.C.A. 
§ 5121 (West 2007); 38 C.F.R. § 3.1000 (2007).  In Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that for a surviving spouse to be entitled to 
accrued benefits, "the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  The 
Federal Circuit noted that this conclusion comported with the 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), which stated that a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no 
claim upon which to derive his or her own application. Id. at 
1300.

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits. 38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2007); 
38 C.F.R. § 3.152(a).

II.  Analysis

In February 1975, the Veteran was granted service connection 
for residual disabilities that arose from multiple shrapnel 
wounds that were incurred during his active duty service.  No 
compensable rating was assigned in connection with that 
grant.  In June 1999, the Veteran was also granted service 
connection for post-traumatic stress disorder and assigned a 
disability evaluation of 70 percent for that disability.

The Veteran and the claimant were married in April 1999 in 
the State of Minnesota.  During their marriage, the claimant 
received psychiatric care for PTSD and depression at the VA 
medical center in Minneapolis, Minnesota.  An August 2001 
treatment record indicates that the claimant moved out of her 
marital residence and relocated to her own apartment.  At a 
June 2002 VA medical center psychiatric treatment, the 
claimant reported that she had recently filed for divorce 
from the Veteran, and that she expected the divorce decree to 
be finalized within the next few weeks.  A VA medical center 
treatment note commemorating a telephone conversation later 
that month between the claimant and a VA social worker 
reflects that the claimant reported that her divorce had been 
finalized.  A Notice of Entry of Judgment from the District 
Court of Minnesota for the Fourth Judicial District reflects 
that a judgment declaring the claimant's Decree of 
Dissolution of Marriage as final was entered on June [redacted], 
2002.

A Tennessee Department of Health Death Certificate reveals 
that the Veteran died on March [redacted], 2005.  The cause of death 
was identified as a cerebrovascular accident that was caused 
by underlying hypertension.  The Veteran was not service-
connected for hypertension, nor was a claim for service 
connection for hypertension pending at the time of his death.

In a November 2006 VA Form 21-4138, the claimant stated that 
she nearly "lost her life" during her marriage to the 
Veteran and that she felt that she "had to divorce" the 
Veteran as his PTSD progressively worsened.  The claimant's 
VA medical center treatment records reflect that the claimant 
described to her physicians a difficult relationship with the 
Veteran which was marked by incidents of alleged domestic 
disputes.  The Board is mindful that under 38 C.F.R. § 3.50, 
a claimant who no longer cohabited with the Veteran at the 
time of his death due to the Veteran's own misconduct without 
the fault of the claimant.  Application of that exception, 
however, nonetheless requires that the claimant remain the 
Veteran's spouse at the time of the Veteran's death.  Given 
the claimant's finalized divorce from the Veteran in June 
2002, this exception cannot apply in this case.

The Board finds that the claimant was not the Veteran's 
surviving spouse at the time of the Veteran's death and is 
therefore not eligible for an award of DIC, death pension 
benefits, and accrued benefits.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the claimant was notified of the 
information and evidence needed to substantiate and complete 
claims for DIC death pension benefits, and accrued benefits 
in a November 2006 notification letter.  This notification 
letter further advised the claimant that a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Following a reasonable time period in which the claimant was 
provided an opportunity to respond, the RO adjudicated this 
matter in an April 2007 Statement of the Case.

Moreover, to the extent that the claimant is not a surviving 
spouse of the Veteran and is therefore ineligible to receive 
DIC, death pension benefits, and accrued benefits, there 
exists no reasonable possibility that VA assistance would aid 
in substantiating this claim.  Given the same, VA is not 
under a duty to assist the claimant pursuant to 38 U.S.C.A. 
§ 5103A.

Overall, there is no evidence of any VA error in notifying or 
assisting the claimant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to dependency and indemnity compensation (DIC), 
death pension benefits, and accrued benefits based on the 
Veteran's service connected post-traumatic stress disorder, 
evaluated as 70 percent disabling, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs


